146 S.W.3d 892 (2004)
356 Ark. 122
Kevin McKENZIE a/k/a Keith Barrett
v.
STATE of Arkansas.
No. CR 03-775.
Supreme Court of Arkansas.
February 12, 2004.
Charles E. Waldman, for appellant.
No response.
PER CURIAM.
The procedural background of this matter is set out in McKenzie v. State, 355 Ark. 259, 134 S.W.3d 5 (2003) (per curiam). Mr. Charles E. Waldman appeared before this court on January 15, 2004, to show cause why he should not be held in civil contempt for failing to comply with the terms of our previous per curiam orders. Mr. Waldman, represented by Mr. Jeff Rosenzweig, denied that he should be held in contempt for noncompliance with our orders.
Given the circumstances of this case, we hereby appoint a special master, The Honorable John Cole, to conduct a hearing on the matter. Upon receipt of the master's *893 findings, we will render a decision on the matter.